

116 HRES 528 IH: Expressing support for the designation of September 2019 as Campus Fire Safety Month.
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 528IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. Pascrell (for himself and Mr. King of New York) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONExpressing support for the designation of September 2019 as Campus Fire Safety Month.
	
 Whereas student-related housing fires in Texas, Oregon, Illinois, Washington, DC, Pennsylvania, and other schools across the country have tragically cut short the lives of some of the youth of the Nation;
 Whereas, since January 2000, at least 175 people, including students, parents, and children have died in college-related fires;
 Whereas approximately 87 percent of these deaths have occurred in off-campus occupancies; Whereas a majority of the students across the Nation live in off-campus occupancies;
 Whereas a number of fatal fires have occurred in buildings where the fire safety systems have been compromised or disabled by the occupants;
 Whereas it is recognized that automatic fire alarm systems and smoke alarms provide the necessary early warning to occupants and the fire department of a fire so that appropriate action can be taken;
 Whereas it is recognized that automatic fire sprinkler systems are a highly effective method of controlling or extinguishing a fire in its early stages, protecting the lives of the building’s occupants;
 Whereas many students are living in off-campus occupancies, Greek housing, and residence halls that are not adequately protected with automatic fire sprinkler systems and automatic fire alarm systems or adequate smoke alarms;
 Whereas it is recognized that fire safety education is an effective method of reducing the occurrence of fires and reducing the resulting loss of life and property damage;
 Whereas students are not routinely receiving effective fire safety education throughout their entire college career;
 Whereas it is vital to educate the future generation of the Nation about the importance of fire safety behavior so that these behaviors can help to ensure their safety during their college years and beyond; and
 Whereas by developing a generation of fire-safe adults, future loss of life from fires can be significantly reduced: Now, therefore, be it
	
 That the House of Representatives— (1)supports the establishment of Campus Fire Safety Month;
 (2)encourages schools and municipalities across the country to provide educational programs to all students throughout the school year; and
 (3)encourages schools and municipalities to evaluate the level of fire safety being provided in both on- and off-campus student housing and take the necessary steps to ensure fire-safe living environments through fire safety education, installation of fire suppression and detection systems and smoke alarms and the development and enforcement of applicable codes relating to fire safety.
			